CARTER, C.J.,
Concurs in the result.
|,I agree that the judgment of the trial court must be reversed, but I am not in agreement with certain language in the majority opinion. USA sued primarily on open account and clearly failed to prove its case. As concerns the alternative claim for unjust enrichment, it is also clear that this remedy was not available to USA because of the claimed existence by USA of another remedy — viz., open account. As the majority set forth, it is not the success or failure of the other cause of action, but rather the claimed existence of the other cause of action that precludes the application of the action for unjust enrichment. Therefore, for the above reasons, I concur in the result reached by the majority.